Geaham, Presiding Judge,
delivered the opinion of the court:
The appellant filed an application in the United States Patent Office on June 30, 1924, for a patent on improvements in wood-planing machines. Several claims were allowed by the examiner, but claims 14, 15, and 16 were finally rejected by him, and by the Board of Appeals on appeal. These rejected claims are as follows:
14. A machine of the class described comprising an upper and lower cutter head and means for feeding a distorted board past both cutter heads without changing its distortion or position from the plane in which it enters the machine.
15. A machine of the class described comprising a lower cutter head and an upper cutter head, one arranged in advance of the other in the machine in the order named, an infeed mechanism designed to yieldably grip a distorted board and feed it over the lower cutter head without changing its distortion or position from the plane in which it enters the machine, and means for moving the board under the upper cutter head.
16. A machine of the class described comprising a lower cutter head and an upper cutter head, one arranged ahead of the other in the machine in the order named, a bed located behind the lower cutter head and under the upper cutter head, means for feeding a distorted board over the lower cutter head without changing its distortion or position from the plane in which it enters the machine, and means for pressing the lower surface of the board after it has been planed against the said bed and for feeding said board under the upper cutter head.
The claims were rejected upon a large number of references, it being only necessary to refer specifically to some of them herein.
The alleged invention is a wood-planing machine, which is sufficiently described for the purposes of this decision by the claims above quoted.
The elements of the upper and lower cutter heads, one arranged ahead of the other, and sustaining beds, are shown in the references Hayes of September 28, 1897, No. 590836, and Luther of June 25, 1901, No. 677243, and possibly other of the references.
The only novel feature which is claimed is that of feeding- a warped or distorted board through between these cutter heads by such means as will hold the board continuously during the planing operation, in the same plane as that in which it enters the machine. This is accomplished in appellant’s device by an endless chain of approximately the same width as the bed, the chain being made up of a plurality of links arranged in a mat formation. Each link is provided with a feed finger inclined outwardly from the chain toward the direction of travel. The free ends of the fingers áre thrust outward by yieldable springs and the surfaces of the fingers which engage the board are corrugated to provide a better gripping *951surface for the board. By these means it is claimed the board will go through between the cutter heads without change of position.
On reference to Smith of December 11, 1917, No. 1249583, we find that the applicant’s feed and flexible fingers are fully anticipated. In fact, the feed fingers are identical. The Board of Appeals ■states in its decision that applicant “ admits that he uses the Smith •flexible feed.” The references Billstrom of July 27,1909, No. 928930, ■and Herzog of April 27, 1909, No. 919351, also shows similar flexible feed mechanisms.
It is quite apparent that any of these cited references will feed a distorted board between the cutter heads in exactly the same way that appellant’s device will do it. That the conception of such a use was also present is evidenced by the specification of Herzog, where it is said:
It is a further object to provide mechanism which will feed the strips with a slight pressure thereon which would not tend to bend or spring the board from its natural shape, so that when completed the planed surface will be perfectly straight.



* * * The tension of these springs is only sufficient to engage the points of the fingers P with the upper surface of the board to be fitted without in any way springing the board from its natural shape. At the same time, the large number of fingers that are simultaneously engaged with the same board will exert a sufficient driving force to feed the work across the bed of the jointer.
The rejected claims are broad and must be broadly construed. As so construed, we find every element therein anticipated by the references. Thé appellant admits in his brief that all the elements in his ■device are old. The combination of these elements constitutes merely an aggregation, in which each element performs its function, heretofore known to the art.
It is argued that this device will produce a board with completely planed, parallel surfaces, and will complete its work with a smgle passage of the board through the machine. No such element is included in the rejected claims and we have no way of knowing, even if such knowledge might be used, whether appellant’s device would operate any differently in this respect than the elements described in the cited references, as, for instance, if the Smith flexible feed were applied to the double cutter head of Luther.
The decision of the Board of Appeals is affirmed.